DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11-15 and 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cox et al. (US 5,255,969) in view of Humphrey et al. (US 4,088,466).
In regards to claim 2, Cox discloses an air handler (10; Fig. 1) for a heating, ventilation, and air conditioning system (HVAC) system, comprising: a cabinet (12); a blower (supply air blower 42) disposed within the cabinet (12) and configured to generate an airflow through the cabinet (12); a heat exchanger (refrigerant coil 48) disposed within the cabinet (12) and configured to adjust a temperature of the airflow, wherein the cabinet (12) comprises: a first interior wall (left side inner wall panel 24); 
        a first outer skin (left side outer wall panel member 26) joined to (24 is pressed against of the outer wall 26) the first interior wall (24); a first insulator (left insulating air spaces 28) substantially filling a gap between the first interior wall (24) and the first outer skin (26), a second interior wall (right side inner wall panel 24) opposite the first interior wall; a second outer skin (right side inner wall panel 26) joined to (24 is pressed against of the outer wall 26) the second interior wall; and 
        a second insulator (right insulating air spaces 28) substantially filling a gap between the second interior wall and the second outer skin, wherein the heat exchanger (48) is disposed between the first interior wall and the second interior wall (as can be seen in Fig. 1), but fails to explicitly teach the first interior wall includes a first indention that receives, and is contoured to collect and drain, condensation from the heat exchanger when the air handler is in a first orientation, and wherein the second interior wall includes a second indention that receives, and is contoured to collect and drain, condensation from the heat exchanger when the air handler is in a second orientation, the second orientation different than the first orientation.   
        Humphrey teaches an air conditioning unit (Figs. 1-2) wherein the first interior wall (right side wall 12; Fig. 2) includes a first indention (second drain trough 44) that receives, and is contoured to collect and drain, condensation (refer to col.4, lines 6-8) from the heat exchanger (evaporator coil 26) when the air handler (Fig. 2) is in a first orientation (right side orientation), and wherein the second interior wall (left side wall 10) includes a second indention (first drain trough 42) that receives, and is contoured to collect and drain, condensation from the heat exchanger (26) when the air handler is in a second orientation (left side orientation), the second orientation different than the first orientation (as can be seen in Fig. 2).   
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that the first interior wall includes a first indention that receives, and is contoured to collect and drain, condensation from the heat exchanger when the air handler is in a first orientation, and wherein the second interior wall includes a second indention that receives, and is contoured to collect and drain, condensation from the heat exchanger when the air handler is in a second orientation, the second orientation different than the first orientation as taught by Humphrey in order to catch condensate which may have a greater tendency to drop off the lower portion of the coil than the upper portion of the coil (refer to col.4, lines 9-11 of Humphrey).
In regards to claim 3, Cox as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein each of the first indention 
        Humphrey further teaches a each of the first indention (second drain trough 44) and the second indention (first drain trough 42) comprises a concavity (drain troughs 42 and 44 formed as deepened channel) for collecting the condensation (refer to col.4, lines 6-8).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each of the first indention and the second indention comprises a concavity for collecting the condensation as taught by Humphrey in order to catch condensate which may have a greater tendency to drop off the lower portion of the coil than the upper portion of the coil (refer to col.4, lines 9-11 of Humphrey).
In regards to claim 4, Cox as modified meets the claim limitations as disclosed in the rejection of claim 3, but fails to explicitly teach wherein each of the first indention and the second indention comprises a front boundary wall comprising an integral drain tube.  
          Humphrey further teaches wherein each of the first indention (first drain trough 42) and the second indention (second drain trough 44) comprises a front boundary wall (surrounding wall) comprising an integral drain tube (drain outlet fittings 48 and 50).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each of the first indention and the second indention  portion of the coil (refer to col.4, lines 9-11 of Humphrey).
In regards to claim 5, Cox as modified meets the claim limitations as disclosed in the rejection of claim 4. Further, Humphrey teaches wherein the integral drain tube (48, 50) is in fluid communication with the concavity (42, 44), (Fig. 2 of Humphrey).  
In regards to claim 11, Cox as modified meets the claim limitations as disclosed in the rejection of claim 2. Further, Cox teaches wherein the blower (42) comprises an inlet (44) and an outlet, and wherein the heat exchanger (48) is disposed downstream of the outlet (as can be seen in Fig. 1).    
In regards to claim 12, Cox discloses an air handler (10; Fig. 1) for a heating, ventilation, and air conditioning system (HVAC) system, comprising: a cabinet (12) having opposed sidewalls (side walls of housing portion of the cabinet structure), each sidewall comprising an interior wall (inner wall panel 24), an outer shell (outer wall panel 26), and an insulator (left insulating air spaces 28) substantially filling a gap between the interior wall (24) and the outer shell (26); 
        a refrigeration coil (48) disposed between the opposed sidewalls (as can be seen in Fig. 1); and a blower (42) disposed within the cabinet (as can be seen in Fig. 1), but fails to explicitly teach at least a portion of the interior wall of each sidewall includes an intention that is sloped to control flow of condensation from the refrigeration coil, in an orientation, the orientation being different for each sidewall.   
         Humphrey teaches an air conditioning unit (Figs. 1-2) wherein at least a portion of the interior wall (interior wall of cabinet; Figs. 1-2) of each sidewall (left and right sidewalls 10, 12) includes an intention (first and second drain troughs 42 and 44) that is sloped (inclined) to control flow of condensation from the refrigeration coil (evaporator coil 26), (refer to col.4, lines 6-8 in an orientation (left and right side orientation), the orientation being different for each sidewall (as can be seen in Fig. 2).   
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that at least a portion of the interior wall of each sidewall includes an intention that is sloped to control flow of condensation from the refrigeration coil in an orientation, the orientation being different for each sidewall as taught by Humphrey in order to catch condensate which may have a greater tendency to drop off the lower portion of the coil than the upper portion of the coil (refer to col.14, lines 9-11 of Humphrey).
In regards to claim 13, Cox as modified meets the claim limitations as disclosed in the rejection of claim 12, but fails to explicitly teach wherein each indention comprises a concavity for collecting the condensation.  
        Humphrey further teaches wherein each of the first indention (second drain trough 44) and the second indention (first drain trough 42) comprises a concavity (drain troughs 42 and 44 formed as deepened channel) for collecting the condensation (refer to col.4, lines 6-8).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each of the first indention and the second indention comprises a concavity for collecting the condensation as taught by Humphrey in order to catch condensate which may have a greater tendency to drop off the lower portion of the coil than the upper portion of the coil (refer to col.4, lines 9-11 of Humphrey).
In regards to claim 14, Cox as modified meets the claim limitations as disclosed in the rejection of claim 13, but fails to explicitly teach wherein each indention comprises a front boundary wall comprising an integral drain tube.  
          Humphrey further teaches wherein each of the first indention (first drain trough 42) and the second indention (second drain trough 44) comprises a front boundary wall (surrounding wall) comprising an integral drain tube (drain outlet fittings 48 and 50).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each of the first indention and the second indention comprises a front boundary wall comprising an integral drain tube as taught by Humphrey in order to catch condensate which may have a greater tendency to drop off the lower portion of the coil than the upper portion of the coil (refer to col.4, lines 9-11 of Humphrey).
In regards to claim 15, Cox as modified meets the claim limitations as disclosed in the rejection of claim 14. Further, Humphrey teaches wherein the integral drain tube (48, 50) is in fluid communication with the concavity (42, 44), (Fig. 2 of Humphrey).  
In regards to claim 21, Cox as modified meets the claim limitations as disclosed in the rejection of claim 12. Further, Cox discloses wherein the blower (42) comprises an inlet (44) and an outlet, and wherein the refrigeration coil (48) is disposed downstream of the outlet (as can be seen in Fig. 1).   

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cox et al. (US 5,255,969) in view of Humphrey et al. (US 4,088,466), further in view of Mallia et al. (US 2009/0056910).
In regards to claim 6, Cox as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein each of the first interior wall and the second interior wall comprises a sheet molding compound.  
       Mallia teaches the interior wall comprises a sheet molding compound (refer to par. 36, materials of making such cabinets).
       It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each of the first interior wall and the second interior wall comprises a sheet molding compound as taught by Mallia in order to be fabricated from materials suitable for electronic equipment housing and maintenance applications (refer to par. 36 of Mallia).
In regards to claim 16, Cox as modified meets the claim limitations as disclosed in the rejection of claim 12, but fails to explicitly teach wherein each interior wall comprises a sheet molding compound.  
        Mallia teaches the interior wall comprises a sheet molding compound (refer to par. 36, materials of making such cabinets).
       It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each interior wall comprises a sheet molding compound as taught by Mallia in order to be fabricated from materials suitable for electronic equipment housing and maintenance applications (refer to par. 36 of Mallia).

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cox et al. (US 5,255,969) in view of Humphrey et al. (US 4,088,466), further in view of Ebermann (US 2004/0086780).
In regards to claim 7, Cox as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein each of the first insulator and the second insulator comprises a polyurethane foam. 
        Ebermann teaches an insulator (24) comprises a polyurethane foam (refer to par. 7).
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each of the first insulator and the second insulator comprises a polyurethane foam as taught by Ebermann in order to precise temperature regulation of casing interior to the predetermined temperature level (refer to par. 19 of Ebermann). 
In regards to claim 17, Cox as modified meets the claim limitations as disclosed in the rejection of claim 12, but fails to explicitly teach wherein each insulator comprises a polyurethane foam.  
        Ebermann teaches an insulator (24) comprises a polyurethane foam (refer to par. 7).
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox to have insulator comprises a polyurethane foam as taught by Ebermann in order to precise temperature regulation of casing interior to the predetermined temperature level (refer to par. 19 of Ebermann).

Claims 8-9 and 18-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cox et al. (US 5,255,969) in view of Humphrey et al. (US 4,088,466), further in view of Rasmussen et al. (US 2007/0129000).
In regards to claim 8, Cox as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein each of the first interior wall and the second interior wall comprises a mounting channel configured to removably retain at least one of the blower or the heat exchanger.  
        Rasmussen teaches an handling unit (Fig. 24) wherein each of the first interior wall (corresponding to left rack 14) and the second interior wall (corresponding to right rack 14) comprises a mounting channel (mounting bracket 180, 182 and mounting flanges 184, 184' and 186, 186') configured to removably retain at least one of the blower (fan 140 and 142) or the heat exchanger.  
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each of the first interior wall and the second interior wall comprises a mounting channel configured to removably retain the blower as taught by Rasmussen in order to permit rack mounting of the side air distribution unit and have easy access to the heat exchanger for maintenance (refer to par. 191 of Rasmussen).
In regards to claim 9, Cox as modified meets the claim limitations as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the mounting channel is defined by: a first rail and a second rail integral with each of the first interior wall and the second interior wall, wherein each of the first rail and the second rail protrudes from the first interior wall and the second interior wall towards an interior space of the air handler.  
         Rasmussen further teaches wherein the mounting channel is defined by: a first rail (14a) and a second rail (14b) integral with each of the first interior wall (14 left) and the second interior wall (14 right), wherein each of the first rail (14a) and the second rail (14b) protrudes from the first interior wall (14 left) and the second interior wall (14 right) towards an interior space of the air handler.  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that the mounting channel is defined by: a first rail and a second rail integral with each of the first interior wall and the second interior wall, wherein each of the first rail and the second rail protrudes from the first interior wall and the second interior wall towards an interior space of the air handler as taught by Rasmussen in order to permit rack mounting of the side air distribution unit and have easy access to the heat exchanger for maintenance (refer to par. 191 of Rasmussen).
In regards to claim 18, Cox as modified meets the claim limitations as disclosed in the rejection of claim 12, but fails to explicitly teach wherein each interior wall comprises a mounting channel configured to removably retain one of the blower or the refrigeration coil.  
         Rasmussen teaches an handling unit (Fig. 24) wherein each of the interior wall (corresponding to left and right racks 14) comprises a mounting channel (mounting bracket 180, 182 and mounting flanges 184, 184' and 186, 186') configured to removably retain one of the blower (fan 140 and 142) or the refrigeration coil.  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that each interior wall comprises a mounting channel configured to removably retain one of the blower or the refrigeration coil as taught by Rasmussen in order to permit rack mounting of the side air distribution unit and have easy access to the heat exchanger for maintenance (refer to par. 191 of Rasmussen).
In regards to claim 19, Cox as modified meets the claim limitations as disclosed in the rejection of claim 18, but fails to explicitly teach wherein the mounting channel is defined by: a first rail and a second rail integral with each of the interior walls, wherein each of the rails protrudes from each of the interior walls towards an interior space of the air handler.  
          Rasmussen further teaches wherein the mounting channel is defined by: a first rail (14a) and a second rail (14b) integral with each of the interior walls (14 left and right) and the, wherein each of the rails (14a, 14b) protrudes from each of the interior walls (14 left, 14 right) towards an interior space of the air handler.  
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that the mounting channel is defined by: a first rail and a second rail integral with each of the interior walls, wherein each of the rails protrudes from each of the interior walls towards an interior space of the air handler as taught by Rasmussen in order to permit rack mounting of the side air distribution unit and have easy access to the heat exchanger for maintenance (refer to par. 191 of Rasmussen).

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cox et al. (US 5,255,969) in view of Humphrey et al. (US 4,088,466), further in view of Das et al. (US 5,274,200).
In regards to claim 10, Cox as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein at least one of the first interior wall or the second interior wall further comprises electrical conduit apertures extending toward a corresponding outer skin. 
         Das teaches an enclosure panels (10/12; Figs. 1-3) wherein at least one of the first interior wall (corresponding to wall of interior surface 26) or the second interior wall further comprises electrical conduit apertures (30) extending toward a corresponding outer skin (corresponding to exterior surface 24). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that at least one of the first interior wall or the second interior wall further comprises electrical conduit apertures extending toward a corresponding outer skin as taught by Das in order to allow any supply lines such as copper pipe or electrical conduit to pass through the enclosure with a minimum loss of sound absorbing quality to the panel (refer to col.3, lines 37-40 of Das).
In regards to claim 20, Cox as modified meets the claim limitations as disclosed in the rejection of claim 12, but fails to explicitly teach wherein at least one of the interior walls further comprises an electrical conduit aperture extending toward a corresponding outer skin.  
         Das teaches an enclosure panels (10/12; Figs. 1-3) wherein at least one of the interior walls (corresponding to wall of interior surface 26) further comprises electrical conduit apertures (30) extending toward a corresponding outer skin (corresponding to exterior surface 24). 
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify air handler of Cox such that at least one of the interior walls further comprises an electrical conduit aperture extending toward a corresponding outer skin as taught by Das in order to allow any supply lines such as copper pipe or electrical conduit to pass through the enclosure with a minimum loss of sound absorbing quality to the panel (refer to col.3, lines 37-40 of Das).
 
                                          Response to Arguments
Applicant’s arguments filed on 04/08/2022 have been fully considered, but are moot in view of the newly cited reference of Humphrey et al. (US 4,088,466).
 
                                                   Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763   





/CASSEY D BAUER/Primary Examiner, Art Unit 3763